Citation Nr: 0335809	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  98-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastric carcinoma, to include as secondary to the veteran's 
service-connected duodenal ulcer disease.

2.  Entitlement to an increased rating for anxiety disorder 
with persistent depression, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1941 until August 
1945.  During the veteran's tour of duty, he was interned as 
a prisoner of war of the German government from March 1943 to 
April 1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from April 1997 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to an increased rating for anxiety 
disorder with persistent depression will be addressed in the 
REMAND, following the ORDER in this decision.  


FINDINGS OF FACT

1.  In an unappealed January 1990 rating decision, the RO 
denied service connection for gastric adenocarcinoma.

2.  The evidence added to the record subsequent to the 
January 1990 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The January 1990 rating decision which denied entitlement 
to service connection for gastric adenocarcinoma is final.  
38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the January 1990 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
gastric adenocarcinoma have been met.  38 U.S.C.A. §§ 5108, 
7105, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001); 38 C.F.R. §§ 3.102, 
3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Also, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  In light of the favorable determination contained 
herein, additional development with regard to the VCAA 
notice, and duty to assist, would serve no practical benefit 
for the veteran.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).



Relevant law and regulations

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides 
that, if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Analysis

In March 1989, the veteran was granted service connection for 
a duodenal ulcer.  

In a January 1990 rating decision, the veteran's claim of 
entitlement to service connection for gastric adenocarinoma 
was denied.  The veteran did not appeal that determination 
and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The evidence of record at the time of the January 1990 RO 
denial included the veteran's service medical records, a VA 
operation report dated in April 1988, and a VA medical 
opinion dated in June 1989.  The claim was denied because the 
evidence of record failed to establish that the veteran's 
adenocarcinoma was related to active service or to the 
veteran's service-connected duodenal ulcer.  In fact, the 
June 1989 VA medical opinion specifically addressed and 
rejected the possibility of a nexus between the duodenal 
ulcer condition and the veteran's stomach cancer.  

In April 1991, the veteran again sought to reopen his claim 
of entitlement to service connection for his stomach cancer.  
In an April 1997 rating decision, the RO denied that request.  
The veteran disagreed with that determination and initiated 
an appeal.  

It is noted that, in an August 2002 supplemental statement of 
the case, the RO appears to determine that new and material 
evidence has been submitted and proceeds to deny the claim on 
the merits.  However, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in January 1990 includes letters dated in 
March 1997, May 1998, July 1998, March 2000 and June 2002 
from R. L. Z., MD.  Additionally, treatment reports written 
by L. A. T. C., M.D., and dated in May 1998 and March 2000 
have been associated with the claims file. 
 
The letters written by R. L. Z., M.D., express the opinion 
that the veteran's gastric adenocarcinoma was causally 
related to service.  Such letters contain a discussion of 
helicobacter pylori, an infection which the physician posits 
the veteran may have developed during his time as a prisoner 
of war.  R. L. Z., M.D., then contended that such infection 
led to his stomach cancer.

The letters from R. L. Z., M.D., are not cumulative or 
redundant of other evidence already of record at the time of 
the RO's last final decision in January 1990.  Rather, such 
evidence is "new" under 38 C.F.R. § 3.156(a).  Moreover, as 
such evidence bears directly and substantially upon the 
specific matter under consideration, namely the causal 
relationship between the veteran's gastric adenocarcinoma and 
service or a service-connected disability, those submissions 
must also be regarded as "material."   

Accordingly, the Board finds that the evidence received 
subsequent to the January 1990 denial, considered in 
conjunction with the record as a whole, is new and material 
and serves to reopen the claim for service connection for 
gastric adenocarcinoma. 

Having reopened the veteran's claim, the Board must next 
consider the merits of the appeal.  However, as will be 
discussed in the REMAND, further development is required 
before a determination on the issue of service connection may 
be adjudicated.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for gastric adenocarcinoma 
is reopened, and to this extent, the appeal is granted.


REMAND

As noted above, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA letter issued in March 2002 
does not refer to the secondary service connection claim, but 
rather, only addresses service connection on a direct basis, 
and for the purpose of establishing new and material evidence 
to reopen a previously finally denied claim.

At his May 1998 personal hearing, the veteran indicated that 
he had received treatment for a stomach disorder since 
immediately after his discharge in 1945.  Specifically, he 
stated that he was treated at a VA hospital on 7th Avenue in 
New York City.  He also reported treatment at Kingsbridge 
General Hospital in the Bronx.  Such records are not 
presently of record and would be of great assistance in 
adjudicating the veteran's claim.  Therefore, another effort 
should be made to obtain such documents.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3rd 1334 (Fed Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In the present case, the claims file contains two treatment 
reports written by L. A. T. C., M.D..  These letters were 
written in Spanish and no translated versions appear to be 
associated with the claims file.  Translated versions of 
those documents must be made a part of the record before the 
claim may be fairly adjudicated.  

The Board notes that the veteran was last afforded a VA 
psychiatric examination of the service-connected anxiety 
disorder with depression in April 2002.  More current 
findings relative to this disability at issue would be useful 
prior to appellate consideration of the increased rating 
claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  Obtain translated copies of the May 
1998 and March 2000 treatment reports 
written by L. A. T. C., M.D..  

3.  Contact the veteran and request that 
he identify all facilities at which he 
received treatment for his service-
connected psychiatric disability, and 
dates of treatment, since July 1990.  The 
RO should attempt to obtain all treatment 
reports of the veteran from the 
identified providers.  The veteran must 
be apprised if an attempt to obtain such 
records by the VA is unsuccessful.

4.  In addition to any facilities named 
by the veteran in response to the above 
action, the RO should obtain all records 
of treatment of the veteran since service 
at the VA medical center then located at 
252 7th Avenue, in New York City, New 
York, as well as at the Kingsbridge 
General Hospital in Bronx NY, not already 
associated with the claims folder.  If an 
attempt to obtain such records is 
unsuccessful, the file must so indicate.  

6.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
current nature and extent of his service-
connected anxiety disorder with 
depression.  The examiner should be 
requested to provide a Global Assessment 
of Functioning score due solely to the 
service-connected disability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.

7.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



